DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-16 are presented for examination.  Claim 16 is newly added.
2.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The current title is imprecise.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-16 rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Gotz (Gotz), US publication no. 2016/0221818 in view of Mcquade et al. (Mcquade), US publication no. 2014/0327778 and Vilnai (Vilnai), US publication no. 2015/02428551.
As per claim 1, Gotz discloses a computerized system for controlling a refueling transaction at a filling station [figure 1] comprising: 
one or more video cameras configured to capture video of a vehicle in the filling station [para 15]; a server, communicatively coupled to the one or more video cameras 
determining from the captured video via image recognition techniques a license plate number and a type of the vehicle [para 15]; validating a match of the license plate number and the vehicle type according to a registered vehicle database [para 15]; identifying the location of the fuel tank entry of the vehicle; validating said fuel pump to enable a refueling transaction with said vehicle;  determining from the video via image recognition techniques, after said refueling transaction is authorized [para 13, 55-57].
Gotz fails to explicitly disclose determining from the video via image recognition techniques a fuel pump in proximity to the vehicle, having a fuel hose capable of reaching the identified fuel tank entry of the vehicle;  and a nozzle of said fuel pump is inserted into the identified fuel tank entry of said vehicle; activating the fuel pump nozzle to dispense fuel, after determining said nozzle is inserted into said fuel tank of said vehicle; and determining from the video via image recognition techniques that the nozzle is inserted into the fuel tank before reactivating said fuel pump after it has stopped to dispense fuel.
Mcquade discloses that determining from the video via image recognition techniques a fuel pump in proximity to the vehicle, having a fuel hose capable of reaching the identified fuel tank entry of the vehicle [para 14, 50, 59];  
Vilnai discloses that disclose a nozzle of said fuel pump is inserted into the identified fuel tank entry of said vehicle; activating the fuel pump nozzle to dispense fuel, after determining said nozzle is inserted into said fuel tank of said vehicle and 
It would have been obvious to one of ordinary skill in the art at time the invention to combine the teachings of Gotz and Mcquade and Vilnai because they disclose a fuel filling station, the specify teachings of Mcquade and Vilnai stated above would have further improved the reliability and flexibility Gotz system to obtain predictable results.
As per claim 2, Gotz discloses that determination of the vehicle license plate number is performed by optical character recognition and determining the vehicle type is performed by video analytics [para 15, 39]. 
 	As per claim 3, Gotz discloses that the one or more video cameras track the vehicle when entering the filling station, while advancing in the filling station and while fueling [para 15, 39]. 
	As per claim 4, Vilnai inherently discloses that if it cannot be determined from the video that the nozzle is inserted into said fuel tank, the system issues a message to the vehicle driver to clear the area near the fuel tank, so the inserted nozzle can be captured on said video [para 103, 191, 193, 200]. 
 	As per claim 5, Gotz discloses that the server is further configured to authenticate the customer by validating a customer input against a customer ID, wherein the customer input is one or more of a code entered at a fuel pump console, a biometric measure identifying the customer, a signal from a vehicle hardware device, or a response from a predefined mobile device or mobile application [para 13, 15, 61, 62, 80]. 

 	As per claim 7, Gotz discloses that the server is further configured to generate 
a refueling transaction record including a transaction identifier and optionally video support for the refueling transaction [para 58-60]. 
 	As per claim 8, Gotz discloses that the server is further configured to store the video with the transaction identifier for subsequent playback [para 14, 36, 58-60]. 
 	As per claim 9, Gotz discloses that the transaction record further includes one more of the license plate number, the vehicle type, a filling station identifier, a time and date of transaction, an amount of fuel provided, and an amount paid or to be paid [para 15, 36, 41, 58-60].
As to claim 10, claim 1 basically is the corresponding elements that are carried out the method of operating step in clam 10. Accordingly, claim 10 is rejected for the same reason as set forth in claim 1. 
As per claims 11-16, directed to a memory storing computer executable program to perform the method of steps of executed by the system disclose in claims 1-9. Therefore, it is rejected on the same basis as set forth hereinabove.

6.	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and 
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
See detailed rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

Feb. 22, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            






    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Vilnai is cited in prior office action.